Citation Nr: 0927917	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-38 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION


The Veteran had active duty service from March 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Veteran has claimed entitlement to service connection for 
hearing loss and tinnitus.  He has reported that, while on 
active duty in the Philippines, he was treated for an left 
ear infection and has had problems with his hearing ever 
since that time.  He reports that he is deaf in the left ear.  

There is evidence of record indicating that the Veteran was 
in receipt of Social Security disability benefits from 1976 
to 1982.  While Social Security Administration records are 
not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of Social Security records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  VA must obtain this evidence if possible.  

The Veteran's service treatment records are missing and 
presumed destroyed in the fire which occurred at the National 
Personnel Records Center in 1973.  Attempts have been made to 
obtain medical records through alternative sources.  The 
response for the most recent attempt which was dated in 
December 2006 indicated that, in order to attempt to search 
records, it was required that unit designation for the 
company, battery and battalion the Veteran served in must be 
provided.  The December 2006 document indicated that the only 
unit designation provided was the 4th Field Artillery 
Headquarters Company.  A review of claims file indicates that 
the unit the Veteran was assigned to while in the Philippines 
could be Headquarters Company, Headquarters Battery, 4th 
Field Artillery Battalion.  A search should be conducted for 
pertinent medical records using this unit description.  

The Veteran has never been provided a VA examination to 
determine if he currently experiences hearing loss and/or 
tinnitus which is due to his active duty service.  Associated 
with the claims file is evidence of a current hearing loss 
disability.  A February 2006 VA clinical record includes 
impressions of mild to severe sensorineural hearing loss in 
the right ear and moderately severe to profound mixed hearing 
loss in the left ear.  The Veteran has also alleged at times 
that he currently has tinnitus.  Furthermore, the Veteran has 
alleged that he was treated for a left ear infection during 
active duty and has had continuous problems with his hearing 
since that time.  The Board observes that a VA examination or 
opinion is necessary if the evidence of record: (a) Contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service- connected disability, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  McClendon, supra, at 83.  The Board finds the 
Veteran should be afforded a VA examination to determine the 
nature, extent and etiology of his hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  Request a search be conducted for 
alternative sources of the Veteran's 
service treatment records using the unit 
designation Headquarters Company, 
Headquarters Battery, 4th Field Artillery 
Battalion.

3.  The Veteran should be scheduled for a 
VA audiological examination.  The claims 
file must be provided to the examiner for 
review of pertinent documents therein, 
and the examination report should 
indicate that such review was 
accomplished.  After reviewing the claims 
file and obtaining all relevant history 
with regard to the Veteran's in-service 
and post-service audiological 
symptomatology, and conducting an 
audiological evaluation, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
Veteran currently has hearing loss and/or 
tinnitus which was incurred in or 
aggravated by active duty service.  In 
doing so, the examiner must discuss the 
Veteran's reported treatment for a left 
ear infection while serving in the 
Philippines during active duty and his 
allegation that a current VA audiologist 
in February 2006 


informed the Veteran that the ear 
infection he has came from service in the 
Philippines as a result of a fungal 
infection.  The examiner must also 
address the report of the May 1971 VA 
examination which seemed to indicate no 
problems with the Veteran's hearing at 
that time.  The rationale for any opinion 
expressed should be stated in a legible 
report.  If any requested opinion cannot 
be provided without resort to 
speculation, the examiner must so state.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

4.  Readjudicate the appeal.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, the claim(s) should be 
returned to the Board for further 
appellate review, if in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

